ORDER

PER CURIAM:
AND NOW, this 12th day of August, 2004, on certification by the Disciplinary Board that the respondent, CHARLES C. STAROPOLI, who was suspended by Order of this Court dated July 8, 2004, for a period of one year retroactive to July 1, 2003, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, CHARLES C. STAROPOLI is hereby reinstated to active status, effective immediately.